 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MCKINLEY PIERCE ATKINS,                          Case No. 1:20-cv-00193-NONE-JLT (PC)
12                        Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS CLAIMS AND DEFENDANT
13             v.
14                                                     14-DAY DEADLINE
      E. ROCHA, et al.,
15                        Defendants.
16

17            On June 10, 2021, the Court screened Plaintiff’s first amended complaint and found that it

18   states cognizable claims of deliberate indifference to serious medical needs against Defendants

19   Rios and De Lussa, but that its remaining claims are not cognizable. (Doc. 24.) The Court

20   therefore directed Plaintiff to file a second amended complaint curing the deficiencies in his

21   pleading or to notify the Court that he wishes to proceed only on the claims found cognizable. (Id.

22   at 8.)

23            On July 1, 2021, Plaintiff filed a notice that he “wish[es] to proceed only on the deliberate

24   indifference claims against Rios & De Lussa, dismiss the remaining claims, and dismiss

25   Defendant Rocha.” (Doc. 25.) Accordingly, and for the reasons set forth in the Court’s screening

26   order (Doc. 24), the Court RECOMMENDS that:

27            1. Defendant Rocha be DISMISSED; and,

28            2. The claims in Plaintiff’s first amended complaint be DISMISSED, except for its
 1               claims of deliberate indifference to serious medical needs against Defendants Rios and

 2               De Lussa, pursuant to 42 U.S.C. § 1983.

 3          These Findings and Recommendations will be submitted to the United States District

 4   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 5   service of these Findings and Recommendations, Plaintiff may file written objections with the

 6   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 7   Recommendations.” Failure to file objections within the specified time may result in waiver of

 8   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 9   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
10
     IT IS SO ORDERED.
11

12      Dated:     July 5, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
